Title: To James Madison from Edwin Lewis, 10 December 1810 (Abstract)
From: Lewis, Edwin
To: Madison, James


10 December 1810, Fort St. Stephens. Refers to his earlier letter [21 Nov.] requesting that Governor Holmes inquire into the conduct of government officials in the district. Mentions “a late occurrence of a number of the Citizens of this Country having manifested a Strong propensity to attack Mobeal when … robed of their hardear[n]ed wealth by a lawless exaction of duties on our trade.” The people do not lack any attachment to the federal government, “but their premature Zeal to Vindicate the rights of nature are more excusable on a close examination than its likly will be represented by some people owing to a Settled personal hatred existing between Judge Toulmin & some of his party & Some who are embarked in this cause. I beg you … not to be alarmed by empty accusations agt. this place which is fast filling up with respectable citizens worthy of better officers to Govern us than a foreigner.” Judge Toulmin’s “partial administration” has rendered the laws and government contemptible. Would rejoice to see him replaced. “I beg a reference to the prosecutions agt. his countryman Capt Swain & other publick officers.… His residing as judge is a great means of faning up party Strife.”
